         Case 1:19-cv-02316-RC Document 78-1 Filed 03/02/21 Page 1 of 4




                                    United States District Court,
                                       District of Columbia


David Alan Carmichael, et al.                             )
                                                          )
        Plaintiffs                                        )      Case No: 1:19-CV-2316-RC
                                                          )
                v.                                        )      Re: ECF 77 (Def.)
                                                          )      ECFs 72, 75, 76 (Plaint.)
Antony John Blinken, in his                               )
Official capacity as Secretary of State, et al.,          )
                                                          )
        Defendants                                        )


                                              NOTICE

 PLAINTIFFS JOIN ““PLAINTIFFS’ REPLY TO “DEFENDANTS’ OPPOSITION TO
     PLAINTIFFS’ MOTION FOR A REMAND, STAY, CERTIFICATION FOR
                      INTERLOCUTORY APPEAL””


       The following three pages constitute notice by each Plaintiff, joining the above captioned
motion. Each original signature document is on file and accessible upon request. I, David Alan
Carmichael submit this consolidated filing of notice along with motion and memorandum of the
above captioned motion pursuant to CM/ECF filing authorization (ECF 74).

                                                   /s/ David Alan Carmichael

                                                   David Alan Carmichael, Plaintiff
                                                   1748 Old Buckroe Road
                                                   Hampton, Virginia 23664
                                                   david@freedomministries.life
                                                   (757) 850-2672




                                                                                                    p. 1 of 4
Case 1:19-cv-02316-RC Document 78-1 Filed 03/02/21 Page 2 of 4




                                                                 p. 2 of 4
Case 1:19-cv-02316-RC Document 78-1 Filed 03/02/21 Page 3 of 4




                                                                 p. 3 of 4
Case 1:19-cv-02316-RC Document 78-1 Filed 03/02/21 Page 4 of 4




                                                                 p. 4 of 4
